The Disciplinary Review Board having filed with the Court its decision in DRB 17-385, concluding that Daniel B. Zonies of Cherry Hill, who was admitted to the bar of this State in 1970, should be censured for violating RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 1.8(e) (improper financial assistance to a client), RPC 1.15(d) and Rule 1:21-6(recordkeeping violations), and good cause appearing;
It is ORDERED that Daniel B. Zonies is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.